DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 9, 11 – 12, and 15 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braig et al. (US 2018/0266557).
Regarding Claim 1:
Braig et al. teaches a piston for an internal combustion engine comprising box walls (6, 7), which are each formed between skirt walls (8, 9) and gudgeon 
	Regarding Claim 2:
Braig et al. teaches the inclination of the first portion with respect to a plane perpendicular to the gudgeon pin axis is less than the inclination of the second portion with respect to the plane perpendicular to the gudgeon pin axis (Fig 1).
	Regarding Claims 3 – 4, 11 - 12:
Braig et al. teaches of the inclination of the first portion with respect to a plane perpendicular to the gudgeon pin axis is less than 15.degree (paragraph 0025).
	Regarding Claim 5:
Braig et al. teaches the second portion is longer than the first portion (Fig 2, half of length L is smaller than diameter D, which shows second portion 12 to be longer).
Regarding Claim 6:
Braig et al. teaches the curved portion is shorter than the first portion (Fig 1).
	Regarding Claim 7:

	Regarding Claim 9:
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, whether the piston is used for a spark ignition or compression ignition is not given patentable weight in this circumstance.
Regarding Claim 15:
Braig et al. teaches the curved portion has an arc length which is less than 75% of the length of the first portion (Fig 1 and 2).
	Regarding Claim 16:
Braig et al. teaches the curved portion has an arc length which is less than 65% of the length of the first portion (Figs 1 and 2).
	Regarding Claim 17:
Braig et al. teaches except for a widened portion in the region of the connection to the skirt wall (Figs 1 and 2).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig et al. (US 2018/0266557).
	Regarding Claim 13 – 14:
Braig et al. is silent to the second portion is 2 to 3 times longer than the first portion.
However, it would have been a matter of design choice to lengthen the second portion as claimed since Braig et al. discuses variations in length in paragraph 0026 to accommodate different piston sizes in reducing noise and piston slap.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig et al. (US 2018/0266557) and in view of Miller et al. (US 2011/0114054).
Regarding Claim 8:
	Braig et al. is silent to a cooling duct.
However, Miller et al. teaches a similar piston comprising a cooling duct (35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cooling duct of Miller of et al. in order to cool the piston, regulate its temperature, and improve efficiency.	
	Regarding Claim 10:
Braig et al. is silent to a cooling oil nozzle which is provided in the region of the second portion.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the oil cooling nozzle of Miller of et al. in order to cool the piston, regulate its temperature, and improve efficiency.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747